DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa et al US 20130173846 A1 in view of Selinger US 20110041005 A1.
          As per claim 17, Lassa et al teaches a method comprising: a controller (see fig.2 element 200) receiving, at a plurality of data buffers (see fig.2 element 214 and para [0026] for….one or more page buffers 214), corresponding portions of a first signal according to a first interface (see fig.2 element [0028] and para [0028- 0029] for…a first interface 225….interface protocol); converting (see para [0045] for…the controller will translate or use the appropriate technology-specific flash commands and command timings per each NAND die or LUN and para [0047] for…the address may 
need to be converted to), at the plurality of data buffers, each of the portions of the first signal into a plurality of portions of a second signal, wherein the second second interface(s) 235); and providing each of the plurality of portions of the second signal to a corresponding one of a plurality of memories (see fig.2 elements 230 and para [0028] for… memory device(s) 230).
          However Lassa fail to explicitly teach receiving a first signal encoded according to the first protocol wherein the second signal is encoded according to a second protocol different from the first protocol.
              Selinger teaches (see figs.4 and 7 and para [0062-0063] for….. As discussed above, the NAND interface protocol used by each interface 425, 435 can be the same protocol or can be different protocols and para [0070] for… The controller 700 handles application of error correction coding such that the host 720 receives data over the first interface 725 ……. the controller 700 handles error encoding data and transfers the ECC code and data over the second interface 735 for storage on the flash memory device(s) 730).
          In view of the above, having the system of Lassa and given the well-established teaching of Selinger, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of Selinger into Lassa so that the controller could indicate the program or erase failures and leave it to the host controller to 
          As per claim 18, Lassa and Selinger in combination would teach receiving, at a register (see Lassa fig.2 element 212 for register), information according to the first protocol; translating (See Lassa para [0020] for… to perform address translation to specific (different) command sequences for the different memory types) the information to the second protocol (see Selinger para [0105] for…..the processor 3040 also translates the address from the NAND interface 325 into an internal NAND address and stores it in the FIM's address register 3150); and providing the information according to the second protocol to the plurality of memories so that the controller could indicate the program or erase failures and leave it to the host controller to perform the above copying and metadata management, as taught by Selinger (see para [0074]).
          As per claim 19, Lassa and Selinger in combination would teach further comprising: receiving, at a register, clock information; retiming the clock information (see Selinger para [0110] for… a clock/reset management module 3340); and providing the clock information retimed to the plurality of memories so that the controller could indicate the program or erase failures and leave it to the host controller to perform the above copying and metadata management, as taught by Selinger (see para [0074]).
             
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa et al US 20130173846 A1 in view of Selinger US 20110041005 A1 and in further view of Ray et al .US 20150178204 A1
          As per claim 20, Lassa and Selinger in combination would teach all the features of the claimed except, wherein the first protocol is a double data rate (DDR) 4 protocol and the second protocol is a low power double data rate (LPDDR) 4x protocol.
          Ray et al teaches wherein the first protocol is a double data rate (DDR) 4 protocol and the second protocol is a low power double data rate (LPDDR) 4x protocol (see para [0024]…memory may be different combinations of LPDDR4, DDR4, LPDDR3, DDR3 and para [0053] for… memory requests directly to the DDR4/LPDDR4 Combo Memory Controller).
          In view of the above, having the system combination of Lassa Selinger and given the well-established teaching of Ray, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of Ray into Lassa/ Selinger so that the memory controller would be scalable to support more channels if higher .
Allowable Subject Matter
Claims 1-16 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: wherein the second width is half the first width; a third data bus coupled to the data buffer having the second width configured to receive the second portion of the second signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20180081583-$ or US-20100023800-$ or US-20140372831-$ or US-20110161784-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633